ELECTRONIC RECORD




COA #      05-13-00978-CR                         OFFENSE:       46.04


           Roy Curtis Stuart Jr v. The State of
STYLE:     Texas        l                         COUNTY:        Dallas

COA DISPOSITION:       AFFIRM                     TRIAL COURT:   Criminal District Court No. 7


DATE: 02/25/2015                    Publish: NO   TC CASE #:     F-1352718-Y




                            IN THE COURT OF CRIMINAL APPEALS



         Roy Curtis Stuart Jr v. The State of
STYLE:   Texas                                        CCA #:              3 • Ji W1$
         PRO SE                       Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         rre-A/se-c/                                  JUDGE:

DATE:    OWv, 2<?            2^/jT                    SIGNED:                            PC:

JUDGE:       f^C                                      PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD